DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-38 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claim 21, the terms “the retrieved current health state” and “the health state of the execution role” lack sufficient antecedent basis in the claim (only current health state is declared earlier). It is suggested they be amended to “a retrieved current health state” and “a health state of the execution role”.

For claim 22, the term “the at least one corrective action” contradicts earlier portions of the claim and thus renders the claim indefinite. Only one corrective action is declared earlier in the claim. “At least one” suggests an option of more than one which lacks sufficient antecedent basis in the claim.

For claim 24, the term “the at least one domain-specific rule” contradicts earlier portions of the claim and thus renders the claim indefinite. Only one domain-specific rule is declared earlier in the claim. “At least one” suggests an option of more than one which lacks sufficient antecedent basis in the claim.

For claim 27, the term “the at least one action” lack sufficient antecedent basis in the claim. A “corrective action” was declared earlier, not “at least one action”.

For claims 30-31 and 36, the terms “the at least one corrective action” or “the at least one action” lack sufficient antecedent basis in the claim. It is suggested the first instance be amended to “

For claim 30, the term “the operation” lack sufficient antecedent basis in the claim. It is suggested it be amended to “

For claim 31, the term “the execution roles” is contradictory to other parts of the claim and thus is indefinite. Earlier, “one or more execution roles was declared”, which gives the option of having only one execution role. When having only one, execution roles lacks sufficient antecedent basis in the claim.

For claim 32, the term “the distributed historian system” lacks sufficient antecedent basis in the claim. It was not declared earlier that the historian system is distributed. It is suggested that the distributed feature be claimed separately using a wherein clause.

For claim 33, the term “the execution role” is contradictory to other parts of the claim and thus is indefinite. Earlier, “one or more execution roles was declared”, which gives the option of having only multiple execution roles. When having multiple, it is unclear which execution role the claim refers to.

Dependent claims inherit rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23-30, and 32-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nixon (US 2018/0109955 A1).
For claim 21, Nixon teaches a historian system comprising one or more processors and one or more computer readable media, the one or more computer readable media including instructions stored thereon that when executed by the historian system implement (see figure 1A; view block 62 in combination with workstation 30/32 as said historian comprising): an execution role, a current health state, a memory cache worker role, a monitoring service, at least one rule, and a corrective action (see figure 1L, paragraphs [0178], [0008], [0084], [0087], [0098], [0109-0110], [0120], and other locations: “Azure”, by definition includes cache worker role; view each underlying monitored process of each alarm as said execution role; view criteria as said rule; view problems and troubles identified that need to be alerted using alarms and troubleshooted and/or information presented in the alarms as said monitoring and health state); wherein the execution role is configured to transmit the current health state to the memory cache worker role (see locations pointed to above: health state, alarms, and other information is transmitted via the notification hub 196, which includes and uses the cache wherein the memory cache worker role is configured to receive and store data representing the current health state (see locations pointed to above: caching is storing by definition); wherein the monitoring service is configured to monitor the current health state (see locations pointed to above); wherein the monitoring service is configured to compare the retrieved current health state with the at least one rule (see location pointed to above, [0173], and other locations: view alarm meeting criteria as said comparing), and wherein the monitoring service is configured to automatically implement the corrective action on the execution role in response to the health state of the execution role triggering the at least one rule (see locations pointed to above: once criteria is met, alarm is sent and displayed; view said as triggering).

For claim 23, Nixon teaches the limitations of claim 21 for the reasons above and further teaches the at least one rule is a domain-specific rule specific to a domain of the historian system (see [0173] and other locations pointed to above each alarm criteria applies to a specific device 44/46; view all monitoring/control of specific devices as said domain of a device).

For claim 24, Nixon teaches the limitations of claim 23 for the reasons above and further teaches the at least one domain-specific rule is customized based on a responsibility of the execution role associated therewith (each device 44/46 criteria is specific customized to its respective alarm). 

For claim 25, Nixon teaches the limitations of claim 21 for the reasons above and further teaches the execution role is two or more execution roles; and wherein the at least one 

For claim 26, Nixon teaches the limitations of claim 21 for the reasons above and further teaches the execution role comprise at least one of a web role and a worker role (see rejection to claim 25: view user login via mobile device 14 over the internet/web as said web role). 

For claim 27, Nixon teaches the limitations of claim 21 for the reasons above and further teaches the at least one action comprises at least one of a reboot, an alert, and a custom action adhering to an IAction interface (see locations pointed to above: view alarm as said alert). 

For claim 28, Nixon teaches the limitations of claim 21 for the reasons above and further teaches the monitoring service comprises a kernel of the historian system (see [0097] and other locations: every computer system has an operating system which includes a kernel). 

For claim 29, Nixon teaches the limitations of claim 21 for the reasons above and further teaches the historian system comprises a communications infrastructure, a process controller, and sensors (all functionalities of claim 21 include sensing a problem (sensor), processing it (process controller), and communicating it (communication infrastructure). 

For claims 30 and 32-37, the claims recite essentially similar limitations as claims 21-28 respectively. Claims 30-37 are a system including a medium and method steps.

For claim 38, Nixon teaches the limitations of claim 30 for the reasons above and further teaches the historian system comprises a process controller network, a SCADA system, and/or an EMI/OI system (see figure 1A: the process is distributed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon (US 2018/0109955 A1), in view of Ansari (US 2004/0153823 A1).
For claim 22, 
Nixon teaches the limitations of claim 21 for the reasons above.
Nixon does not explicitly teach the at least one corrective action comprises a self-healing automated recovery of the execution role in the historian system.
However, Ansari teaches the at least one corrective action comprises a self-healing automated recovery of the execution role in the historian system (see abstract and other locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon to include “the at least one corrective action … system”, as taught by Ansari, because each one of Nixon and Ansari teach monitoring for faults and recording history therefore they are analogous arts and 

For claim 31, 
The claim recites essentially similar limitations as claim 22. Claim 31 is a system including a medium and method steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114